Citation Nr: 0517745	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  98-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
indebtedness in the amount of $41,009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in January 1967.  The appellant was found to 
have been the veteran's legal spouse at the time of his 
death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a February 1999 decision the Board 
found the amount of indebtedness was properly created and 
found the overpayment was not the result of the appellant's 
misrepresentation or bad faith.  The Board remanded the case 
for additional development.  The Committee denied waiver upon 
re-adjudication in January 2003 and issued a supplemental 
statement of the case as to this matter.  The case was 
remanded for further development in June 2003 and April 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant was at fault in the creation of the debt 
for holding herself out as married to NM to others but 
representing that she was not married in her correspondence 
with VA; VA was at fault in the creation of the debt for not 
notifying the appellant that she needed to inform VA if she 
held herself out as married.

3.  Waiver of the assessed overpayment would result in unfair 
enrichment to the appellant.

4.  Recovery of the assessed overpayment would not deprive 
the appellant of basic necessities.

5.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

6.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of benefits in the amount of 
$41,009 would not be contrary to the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that VCAA notification procedures do not 
apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  It is significant to note that chapter 53 of 
title 38, U.S. Code (which governs waiver requests) contains 
its own decision notice provisions.  All relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

Factual Background

A July 1968 VA Report of Contact shows the appellant had just 
learned of the veteran's death in January 1967.  The 
appellant reported that she was the veteran's legal spouse 
and as far as she knew there had never been a divorce.  She 
acknowledged that she and the veteran had been separated on a 
number of occasions.  She submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Widow or Child, that same month.  Among 
other things, she reported that she and the veteran had been 
married in October 1958, that they were married at the time 
of his death, and that she had not remarried since his death.  
She also reported that she worked as a housekeeper for which 
she received $600.00 in room and board with no other income.  
On a VA Form 21-4100, Statement of Income and Net Worth, 
submitted in May 1969, the appellant again reported that she 
had not remarried since the death of the veteran.  She again 
reported that her only income was the $600.00 in room and 
board she received as a housekeeper.

In May 1969, the appellant was awarded a hardship payment of 
pension benefits for the period from July 17, 1968, to April 
30, 1969.  The evidence on file shows that she has continued 
to receive pension benefits until 1998.

By letter dated in February 1970, the appellant reported that 
she had stopped working as a housekeeper due to an accident 
that occurred the previous December.  Specifically, she 
reported that she had a seizure and a cracked tailbone, and 
was no longer able to work as a result.  Also, she continued 
to report that she had not remarried since the death of the 
veteran.  On a VA Form 21-4100 received in April 1970, she 
reported that she expected to receive no income in 1970.

In January 1980, the appellant elected to receive pension 
under the Improved Pension Law, 95-388.  At that time she 
submitted a VA Form 21-4100, wherein she reported that she 
had not remarried since the veteran's death.  She continued 
to report that she had not remarried on VA Forms 21-8918, 
Improved Pension Eligibility Verification Report, received in 
January 1987, October 1987, and December 1988; and VA forms 
21-0518, Improved Pension Eligibility Verification Report, 
received in December 1988, December 1989, September 1990, 
September 1991, September 1992, September 1993, and September 
1994.  The appellant also reported on all of these documents 
that she was not working and had no income.

The Board notes that correspondence sent by VA in December 
1987 advised the appellant that she needed to immediately 
inform the VA if there was any change in, among other things, 
her marital status.  There is nothing in the record to show 
that the appellant was informed that she needed to inform the 
VA if she held herself out as married.

An April 1995 VA Report of Contact shows that an official 
from the Social Security Administration (SSA) contacted the 
RO to verify the rate for the appellant due to an "SSI" 
claim.  It was noted that there was a difference in the last 
name of the appellant because, according to the SSA records, 
the appellant had been married to her second husband - NM - 
since one year after the veteran died.

A July 1995 VA Report of Contact shows that the appellant 
requested new Social Security cards in February 1960, January 
1964, January 1970, December 1975, October 1984, and February 
1990, in which she reported different surnames.  The 
appellant used the veteran's surname in February 1960 and 
January 1970, and NM's surname in December 1975 and February 
1990.  It was noted at this time that the SSA records did not 
indicate whether the changes in name represented changes in 
marital status.

Correspondence was sent to the appellant by the RO in July 
1995.  The RO noted that the appellant had been receiving 
pension benefits since July 17, 1968, as the surviving spouse 
of the veteran.  It was also noted that she had furnished 
annual reports since that time wherein she stated that she 
had not remarried since the veteran's death.  The RO informed 
the appellant that information had been received from the SSA 
that she may have remarried, and that she may have been 
remarried for many years.  The RO requested that she submit a 
signed statement regarding her marital status, and that she 
should indicate the dates of any marriages since the 
veteran's death in January 1967.  Furthermore, the RO 
reported that if no response was received within 60 days from 
the date of the letter, then it was proposed to terminate the 
appellant's surviving spouse benefits retroactive to July 17, 
1968.  The RO informed her that this adjustment would result 
in an overpayment of benefits which had been paid to her, and 
that if this proposed action was taken, then she would be 
notified of the exact amount of the overpayment and given 
repayment information.

The appellant submitted a statement in response to the above 
correspondence in August 1995.  She detailed years of abuse 
by both her father, stepmother, and the veteran.  She 
reported that she took a job as NM's live-in housekeeper and 
babysitter to his children in order to escape the veteran's 
abuse.  She also reported that her father continued to 
threaten her.  She stated that although she had moved with NM 
several times, they had never slept together and maintained 
separate bedrooms.  Although she did not recall the exact 
circumstances, she reported that one day NM told her she 
could use his surname.  She reported that someone at the 
D.A.'s office told her it was legal to use NM's last name.  
Additionally, she reported that she informed the RO in San 
Francisco about her name change, but that they reportedly 
told her that it was okay as long as she had not remarried.  
The appellant also indicated that she changed her name so her 
father would not be able to find her.  She reported that her 
father was now dead.

The appellant also submitted a VA Form 21-686c, Declaration 
of Marital Status, in August 1995 wherein she stated that she 
was not married.  She also reported on an August 1995 Report 
of Contact that she had not remarried since the veteran's 
death, and that she did not hold herself out as a married 
person.

A separate August 1995 Report of Contact shows that an 
official with the SSA informed the RO that Social Security 
records contained a September 1993 claim application where 
the appellant said she was married to NM.  Social security 
records reportedly also included a copy of a 1993 tax return 
that the appellant and NM filed jointly as married.  Also, 
the appellant reportedly filed a Social Security claim in 
1990 in which she used NM's surname.

Lay statements were submitted in support of the appellant's 
contentions in September 1995.  One statement was from NM, 
who reported that he was single, that he and the appellant 
were not married nor had they ever claimed to be married.  
Another statement was from DMC, who reported that he had 
known the appellant for 35 years, and in that time the 
appellant was never married or claimed to be married.  The 
appellant also submitted her own statement where she reported 
that she had not been married or held herself out to be 
married since the veteran's death.

Medical records are of record concerning the appellant from 
the Oregon Health Sciences University covering the period 
from July 1993 to September 1995.  These records identify the 
appellant with NM's surname.  An undated "Adult Problem 
Sheet" identified NM as her husband and she was identified 
as married in records dated in August 1993.  She also 
identified NM as her spouse and guarantor on an August 1993 
Emergency Room sheet.  Moreover, the appellant made reference 
to her "husband" on records dated in July 1993, October 
1993, November 1993, December 1993, March 1994, April 1994, 
August 1994, and March 1995.  Further, in the July 1993 
records, the appellant reported that she had been married to 
her "husband" for 30 years.  The Board also notes that the 
appellant received counseling in February 1994 due to the 
confusion she felt following her father's death as he had 
sexually and physically abused her as a child.

Also of record is a copy of a June 1997 SSA Administrative 
Law Judge Decision which found, among other things, that the 
appellant had been holding herself out as married to NM.  It 
was noted that the appellant had a hearing before the 
Administrative Law Judge wherein she testified that she was 
not legally married to NM and had not held herself out to be 
his wife.  She reportedly submitted a copy of her "widow's 
benefit allowance" from the VA in support of her claim.  She 
also testified that she checked with the VA to make sure that 
she could still receive these benefits if she were living 
with someone else, and the VA reportedly told her that it was 
not against the law for two people to live together.  The 
Administrative Law Judge held that it was not within his 
province to ascertain whether the appellant was properly 
receiving these benefits, and that this evidence was not 
persuasive in that the other evidence was overwhelming that 
the appellant and NM held themselves out as husband and wife. 

The medical records from the Oregon Health Science University 
Hospital were cited in support of this decision.  Other 
evidence included the fact that in January 1994 the appellant 
reported to a consultative examiner that she was twice 
married and was currently living with her husband.  In 
January 1993, she reportedly described the stress of dealing 
with her husband's workers' compensation case to a treating 
source.  Further, state income tax returns filed by NM in 
1993 and 1994 reportedly identified the appellant as his 
wife.  Additionally, in a March 1994 statement for 
determining continuing eligibility for supplemental security 
income payments, the appellant reportedly identified NM as 
her spouse.  That same month, the appellant reported on an 
SSA report of contact that her income consisted of her 
"spouse's teamster's pension," and described herself as 
living with her spouse in a mobile home they were buying.  
For these reasons, the Administrative Law Judge found that 
the appellant was not credible in asserting that she did not 
hold herself out as married to NM or sharing in his 
resources.  Therefore, it was concluded that clear and 
convincing evidence showed that the appellant was to be 
treated as married pursuant to 20 C.F.R. § 416.1806(a)(3).  

This regulation was cited in the decisions as follows:

You and an unrelated person of the opposite sex are 
living together in the same household at or after 
the time you apply for SSI benefits, and you both 
lead people to believe that you are husband and 
wife.

In a February 1998 Administrative Decision the RO found that 
the appellant had held herself out to be the spouse of NM.  
The date determined for the appellant having held herself out 
as married was February 1990, the most recent date she used 
NM's name for Social Security purposes and the most recent 
date that correlated with the evidence of record.

By correspondence dated in February 1998, the RO informed the 
appellant that her benefits were being terminated effective 
March 1, 1990, because it had been found that she had been 
holding herself out as married.  It was noted that it was 
proposed in July 1995 to stop her benefits effective January 
31, 1967.  The appellant was informed of the evidence used in 
consideration of this decision, and was provided with an 
excerpt of the February 1998 Administrative Decision which 
found that she had been holding herself out as married since 
February 1990.

The appellant submitted a statement in March 1998, wherein 
she contended that she had used NM's surname only because she 
was running from her "stepfather."  She reiterated her 
account of the abuse she experienced from her father, 
stepmother, and the veteran.  The appellant also stated that 
she and NM had never married, and that the State of Oregon 
does not recognize common law marriages.  She asserted that 
NM had asked her to help care for his mother beginning in 
1989, and that she was the reason that there were problems 
with NM's taxes in 1993 and 1994.  Further, she emphasized 
that she did not have access to NM's assets.

Also submitted was a new statement from DMC, dated in March 
1998.  DMC reported that he had accompanied the appellant at 
a meeting with the RO in August 1995 and that an official at 
the RO reportedly told them that it did not make a difference 
that the appellant used a different surname, as long as her 
"I.D." remained the same, and that he did not care who the 
appellant lived with.  Furthermore, this official reportedly 
told them that the VA does not correspond with the SSA.  
Thus, DMC contended that these assertions by the RO official 
constituted misrepresentation on the part of the VA, and 
proved that the appellant was not at fault.  DMC also 
asserted that, to the best of his knowledge, the appellant 
had not held herself out as married to anyone since 1964.  He 
also supported the appellant's contention that she changed 
her name because she was hiding from her father.

The RO appears to have treated the above correspondence from 
the appellant and DMC as a request for a waiver as a Referral 
of Indebtedness was sent to the Committee in March 1998.  In 
March 1998, the appellant submitted a VA Form 20-5655, 
Financial Status Report, indicating that she was disabled and 
had no present income.  She stated that her monthly expenses 
included $300 for rent and $100 for food and reported that 
she had no present assets or liabilities.  

In an April 1998 decision, the Committee found that the 
appellant was not entitled to a waiver because there was 
willful misrepresentation of a material fact with the intent 
of retaining eligibility for VA benefits.  Specifically, that 
she had continued to report to the VA that she was not 
remarried, but, per the February 1998 Administrative 
Decision, she had held herself out as the wife of NM since 
February 1990.

The appellant's Notice of Disagreement was received in July 
1998 and a Statement of the Case was issued in September 
1998.  In her November 1998 Substantive Appeal the appellant 
expressed her belief that she had acted in good faith.  She 
asserted that VA, on several occasions, had advised her that 
changing her name or living with another person would not 
affect her benefits.  Also, she indicated that she did not 
have access to NM's income for her own benefit.  She 
emphasized that she had explained her reasoning in support of 
a waiver in several letters to the VA.

In October 1998, the RO received private medical 
correspondence indicating the appellant had been receiving 
treatment for post-traumatic stress disorder (PTSD) since 
April of that year.

In a February 1999 decision the Board found the appellant's 
VA pension benefits had been properly terminated because she 
had held herself out as married to NM and that the 
overpayment of $41,009.00 was properly created, but that the 
overpayment was not the result of misrepresentation or bad 
faith on the part of the appellant.  The issue of entitlement 
to waiver of indebtedness was remanded for additional 
development and adjudication.

In a July 2004 Financial Status Report, the appellant 
reported she had not worked during the past two years and 
reported that her average monthly income included SSA 
benefits in the amount of $649.  She stated that her monthly 
expenses included $400 for rent, $149 for food, $117.50 for 
utilities and heat, and $150 for prescription drugs.  She 
noted her monthly expenses exceeded her monthly income by 
$167.50.  She reported that she had no present assets or 
liabilities.  

In a February 2005 supplemental statement of the case the 
appellant was informed that because she only listed a post 
office box and did not provide her actual physical address 
the Committee was unable to determine if her listed expenses 
were reasonable.  It was also noted that as she had provided 
no information concerning how she was able to pay her monthly 
expenses without incurring debt and because she continued to 
use NM's surname there was an implication that she may still 
be residing with NM.  

Analysis

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2004).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the appellant was at 
fault in the creation of the debt, in essence, for holding 
herself out as married to NM to others but representing that 
she was not married in her correspondence with VA.  The 
private medical records indicating she reported she was 
married are considered to be of more probative weight because 
they were not provided in association with any claim for 
pecuniary benefits.  VA was also at fault in the creation of 
the debt for not notifying the appellant that she needed to 
inform VA if she held herself out as married.  In light of 
the contradictions in the appellant's statements of record, 
however, the Board finds she misrepresented her relationship 
with NM for the purposes of retaining VA benefits and that 
the balance of fault rests with her.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because she would be allowed to retain funds to which she was 
not entitled.  The appellant was paid more than she was 
entitled under VA law because her relationship with NM made 
her ineligible for benefits as the veteran's surviving 
spouse.  

Although the appellant has submitted statements and financial 
status reports indicating limited income and average monthly 
expenses in excess of her monthly income, her reports are 
found to be inherently incredible.  The record shows she has 
reported that her average monthly expenses exceeded her 
monthly income, but that she also reported she had no assets, 
liabilities, or debts.  Without evidence as to how she 
maintains a monthly budget deficit, her statements as to 
present monthly rent and utility expenses are considered to 
have no probative value.  In the absence of any credible 
evidence as to the appellant's present financial status, the 
Board finds repayment would not deprive her of basic 
necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's fault in the creation of the debt and her 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against a waiver of the assessed overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of 
indebtedness in the amount of $41,009 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


